Citation Nr: 9911234	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic cervical, 
thoracic, and lumbosacral strain.

2.  Entitlement to a compensable rating for sinusitis.

3.  Entitlement to a compensable rating for tension/vascular 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1995.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his Substantive Appeal, dated in June 1997, the veteran 
communicated his acceptance of the most recent regional 
office (RO) decision with respect to the evaluation of 
service-connected hemorrhoids, hypercholesterolemia, and 
temporomandibular joint syndrome, right with degenerative 
arthritis of the left condylar head, the evaluation assigned 
to his multiple, noncompensable, service-connected 
disabilities, and the issue of entitlement to service 
connection for tinnitus and the original rating assigned 
thereto.  In addition, the veteran also subsequently filed a 
statement in support of his claim in which he also withdrew 
the issues of entitlement to an increased evaluation for 
hearing loss, entitlement to service connection for a left 
varicocele and the original rating assigned thereto, 
entitlement to service connection for an adjustment disorder 
(depression), and entitlement to service connection for 
purified protein derivative (of tuberculin) converter (PPD), 
claimed as tuberculosis.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b) (1998).  Consequently, the 
Board finds that the above-noted issues are no longer 
subjects for current appellate consideration.


REMAND

As was also noted by the RO, a review of the report from the 
November 1996 Department of Veterans Affairs (VA) general 
medical examination reflects that the examiner specifically 
indicated that he would request X-rays of the veteran's 
spine, sinuses and right temporomandibular joint, and a 
neurological consultation, and that while the record reflects 
the results from a December 1996 VA neurological examination, 
it does not contain reports referencing the results from the 
requested X-rays.  The Board further notes that there is 
every indication from the record that the RO made a diligent 
effort to locate these reports and associate them with the 
claims folder prior to the referral of this matter to the 
Board.  Regrettably, it is not clear from the record whether 
the requested X-rays were, in fact, taken in about November 
or December 1996, and if so, whether the reports from these 
X-rays are available for review.  The fact that the requested 
neurological examination took place implies that the 
requested X-rays may have also been taken.  Unfortunately, 
although the RO clearly made an effort to obtain copies of 
the reports of the results from the X-rays requested by the 
November 1996 VA general medical examiner, the record now 
before the Board does not firmly resolve the questions of 
whether, in fact, there were or were not X-rays taken of the 
spine, sinuses and right temporomandibular joint in November 
or December 1996, and if such X-rays were taken, why the 
reports of the results of these X-rays can not be recovered.

As a result of the above, the Board finds that this matter 
must be remanded for a clear determination as to whether VA 
X-rays were taken of the spine, sinuses and right 
temporomandibular joint in November or December 1996, and if 
so, whether the reports of the results of these X-rays are 
available for association with the claims folder.  Records of 
VA medical treatment are deemed to be constructively of 
record in proceedings before the Board.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

In addition, with respect to the November 1996 VA general 
medical examiner's characterization of the veteran's service-
connected headache disorder as tension/vascular, the Board 
finds that this diagnosis implies the existence of a 
cardiovascular basis for this disorder which has not yet been 
considered by the RO.  In this regard, the Board finds that 
further examination before a specialist in vascular medicine 
would be helpful in the further consideration of this claim 
on appeal.  Moreover, it should be noted that the rating 
criteria under which cardiovascular disorders are evaluated 
have been amended.  See 38 C.F.R. § 4.104 (1998).  Thus, if 
there is a diagnosis of vascular disability associated with 
the veteran's service-connected headache disorder, the RO 
should then review the veteran's claim in accordance with the 
newly amended criteria referable to any applicable 
cardiovascular disorders and the old criteria for rating 
these disorders, and apply the criteria most favorable to the 
appellant.  Karnas v. Brown, 1 Vet. App. 308, 312-13 (1991).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for spine, sinusitis, 
and/or tension/vascular headaches.  He 
should be specifically requested to state 
whether he recalls having VA X-rays taken 
of the spine, sinuses and right 
temporomandibular joint in November or 
December 1996.  Any medical records other 
than those now on file pertaining to 
these disabilities should be obtained and 
associated with the claims folder.  The 
RO should take appropriate action to 
clarify in the record whether or not VA 
X-rays of the veteran's spine, sinuses 
and right temporomandibular joint were 
taken in November or December 1996.  If 
such X-rays were taken, the RO should 
take appropriate action to obtain the 
reports of the results from these X-rays 
and place copies of such reports in the 
claims file.  If it proves impossible to 
obtain a copy of the reports of the 
results from these X-rays, the RO should 
provide an explanation in the record why 
the actions taken to obtain copies of the 
reports were adequate, and why the RO can 
not obtain copies of the reports.  If 
these actions ultimately establish either 
that the X-rays were not taken, or copies 
of X-ray reports can not be recovered, 
appropriate action should be taken to 
have the X-ray studies recommended by the 
VA examiner performed.  The results of 
any such studies should then be reviewed 
by the same examiner, if available, who 
should be asked to provide an opinion as 
to whether the X-rays would alter any 
findings or diagnoses in the November 
1996 report.  If this examiner believes 
that a more current examination is 
required, it should be arranged.  If the 
same examiner is not available, 
appropriate action should be taken to 
provide the appellant with another VA 
medical examination.  In conjunction with 
that examination, X-ray studies of the 
spine, sinuses and right 
temporomandibular joint should be 
performed.  

2.  Following completion of the actions 
noted above, but not contingent upon 
whether any additional evidence is 
obtained, the RO should arrange for a VA 
examination by a specialist in vascular 
medicine to determine the extent, 
severity and etiology of the veteran's 
service-connected headache disorder.  The 
examination report should include a 
detailed description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  All 
indicated studies should be conducted.  
The examiner should identify the level of 
functional impairment associated with the 
disability shown.  The veteran's claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1998); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
chronic cervical, thoracic, and 
lumbosacral strain, and entitlement to 
compensable ratings for service-connected 
sinusitis and tension/vascular headaches 
in accordance with any applicable 
cardiovascular disorders, 38 C.F.R. 
§ 4.104, and the old criteria for rating 
these disorders, and apply the criteria 
most favorable to the appellant.  Karnas 
v. Brown, supra.

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the applicable time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







